Exhibit 10.4

MICROSTRATEGY INCORPORATED

 

Amendment No. 4 to

2013 Stock Incentive Plan

 

Pursuant to Section 11(d) of the 2013 Stock Incentive Plan (as previously
amended, the “Plan”) of MicroStrategy Incorporated (the “Company”), the Plan is
hereby amended as follows:

 

1.

Section 4(a)(1) of the Plan is amended to read in its entirety as follows:

“Authorized Number of Shares.  Subject to adjustment under Section 9, Awards may
be made under the Plan for up to 2,300,000 shares of class A common stock,
$0.001 par value per share, of the Company (the “Common Stock”), any or all of
which Awards may be in the form of Incentive Stock Options (as defined in
Section 5(b)). Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.”

 

2.

Section 4(b) of the Plan is amended to read in its entirety as follows:

“Per-Participant Limit.  The maximum number of shares of Common Stock with
respect to which Awards may be granted to any Participant under the Plan shall
be 1,000,000 per calendar year. For purposes of the foregoing limit, the
combination of an Option in tandem with an SAR shall be treated as a single
Award.”

 

3.

Section 10(e) of the Plan is amended to read in its entirety as follows:

“Withholding.  The Participant must satisfy all applicable federal, state, and
local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise, vesting or release from forfeiture of an Award or at the same time as
payment of the exercise or purchase price, unless the Company determines
otherwise. If provided for in an Award or approved by the Board, a Participant
may satisfy the tax obligations in whole or in part by delivery (either by
actual delivery or attestation) of shares of Common Stock, including shares
retained from the Award creating the tax obligation, valued at their Fair Market
Value; provided, however, except as otherwise provided by the Board, that the
total tax withholding where stock is being used to satisfy such tax obligations
cannot exceed the Company’s minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income), except that, to the extent that the Company is able to retain shares of
Common Stock having a Fair Market Value that exceeds the statutory minimum
applicable withholding tax without financial accounting implications or the
Company is withholding in a jurisdiction that does not have a statutory minimum
withholding tax, the Company may retain such number of shares of Common Stock
(up to the number of shares having a Fair Market Value equal to the maximum
individual statutory rate of tax) as the Company shall determine in its sole
discretion to satisfy the tax liability associated with any Award. Shares used
to satisfy tax withholding requirements cannot be subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements.”

 

--------------------------------------------------------------------------------

 

4.

Section 11(d) of the Plan is amended to read in its entirety as follows:

“Amendment of Plan.  The Board may amend, suspend or terminate the Plan or any
portion thereof at any time provided that no amendment that would require
stockholder approval under the rules of NASDAQ may be made effective unless and
until the Company’s stockholders approve such amendment. In addition, if at any
time the approval of the Company’s stockholders is required as to any other
modification or amendment under Section 422 of the Code or any successor
provision with respect to Incentive Stock Options, the Board may not effect such
modification or amendment without such approval. Unless otherwise specified in
the amendment, any amendment to the Plan adopted in accordance with this Section
11(d) shall apply to, and be binding on the holders of, all Awards outstanding
under the Plan at the time the amendment is adopted, provided the Board
determines that such amendment, taking into account any related action, does not
materially and adversely affect the rights of Participants under the Plan. No
Award shall be made that is conditioned upon stockholder approval of any
amendment to the Plan unless the Award provides that (i) it will terminate or be
forfeited if stockholder approval of such amendment is not obtained within 12
months from the date of the grant of such Award and (2) it may not be exercised
or settled (or otherwise result in the issuance of Common Stock) prior to such
stockholder approval.”

This Amendment shall become effective on the date it is adopted by the Board;
provided that, to the extent required, no Award shall be made pursuant to the
Plan (other than an Award that would have been authorized under the Plan as in
effect prior to this Amendment) before stockholder approval of this Amendment,
unless the Award is conditioned upon stockholder approval of this Amendment and
the Award provides that (1) it will terminate or be forfeited if stockholder
approval of the Amendment is not obtained within 12 months from the date of the
grant of such Award and (2) it may not be exercised or settled (or otherwise
result in the issuance of Common Stock) prior to such stockholder approval.

 

Adopted by the Board of Directors on March 29, 2018

 

Approved by the Company’s stockholders on May 30, 2018

-2-